Citation Nr: 0937265	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lower back disability.

2.  Entitlement to a rating in excess of 10 percent for 
migraine headaches.

3.  Entitlement to service connection for pathology causing 
shortness of breath.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1997 to 
January 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board previously remanded the Veteran's claim to obtain 
additional treatment records and a VA examination.

The Veteran never responded to VA's request for additional 
information regarding outstanding treatment records and she 
did not appear for the scheduled VA examinations.

A review of the Veteran's claims file shows that the 
Veteran's address was changed in the VA system at some point 
after May 2005, but it is unclear when, or why, this change 
was made, as no change of address letter was found in the 
file.  Since May 2005, the Veteran has not responded to any 
VA requests, nor has she submitted an updated address; and it 
is apparent that she is not receiving the information VA is 
sending her, as an envelope was returned to VA as 
undeliverable in May 2009.

As such, in the interest of fairness, and recognizing the 
pro-Veteran nature of the Veterans' benefits system, the 
Board concludes that efforts should be undertaken to locate 
an updated address for the Veteran.  The instructions 
contained in the remand portion of the October 2007 Board 
decision should then be repeated, including requesting 
treatment records from the Veteran and scheduling her for a 
VA examination.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's correct address, 
documenting the efforts undertaken in this 
regard, including any communications with 
her representative.

2.  Obtain any VA treatment records for 
the Veteran.

3.  Thereafter, presuming communication is 
re-established, obtain from the Veteran the 
names and addresses of any private medical 
providers, including Lesa Amato, that she 
is seeing for treatment of her back, her 
migraine headaches, or her cardiac 
condition; obtain the appropriate releases 
to acquire the private treatment records; 
then attempt to acquire copies of the 
treatment records.

4.  Schedule the Veteran for VA 
examinations to evaluate her service-
connected migraine headaches and lower 
back.  The examiner should be provided 
with the Veteran's claims file and should 
be asked to fully review it in connection 
with the examination.  Any opinion 
provided should be supported by a full 
rationale.  The examiner should 
specifically:

a) determine whether the Veteran continues 
to have prostrating attacks of migraine 
headaches, and if so, how often she has 
them.  If it is determined that the 
Veteran has frequent prostrating attacks, 
the examiner should opine whether the 
attacks are productive of severe economic 
inadaptability;

b) provide the results of range of motion 
testing for the Veteran's lumbar spine;

c) comment on whether the Veteran's 
degenerative disc disease has caused 
incapacitating episodes that have required 
prescribed bed rest; and, if so, indicate 
the duration and frequency of the 
incapacitating episodes;

d) report any objective neurologic 
symptoms which are related to the 
Veteran's degenerative disc disease in her 
lumbar spine.

5.  If the Veteran's treatment records show 
a disability manifested by symptoms such as 
shortness of breath, schedule the Veteran 
for a VA examination to determine whether 
it is as likely as not that the diagnosed 
disability was either caused by or began 
during the Veteran's military service.

6.  After the development of the claims has 
been completed, the RO should again review 
the record; and then should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided with a supplemental statement of 
the case, and an appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

